       Case 1:21-cv-00126-YK-EB Document 19 Filed 06/14/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NOEL BAUTISTA,                                :
     Plaintiff                                :            No. 1:21-cv-00126
                                              :
            v.                                :            (Judge Kane)
                                              :
JOHN WETZEL, et al.,                          :
     Defendants                               :

                                         ORDER

      AND NOW, on this 14th day of June 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.    Defendants’ motion to dismiss (Doc. No. 12) is GRANTED, and Plaintiff’s
            complaint (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE for failure to
            state a claim upon which relief may be granted;

      2.    Plaintiff may file an amended complaint against Defendants that corrects the
            deficiencies identified in the accompanying Memorandum within thirty (30) days
            of the date of this Order;

      3.    The Clerk of Court is directed to mail Plaintiff a civil rights complaint form; and

      4.    If Plaintiff fails to file an amended complaint within thirty (30) days of the date of
            this Order, the action is subject to dismissal for failure to prosecute pursuant to
            Federal Rule of Civil Procedure 41(b).


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
